Citation Nr: 1428961	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to December 23, 2009, and a rating in excess of 50 percent from December 23, 2009, for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1992 to May 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) that continued a 30 percent disability rating for service-connected pseudofolliculitis barbae.  In an August 2010 rating decision, the rating for pseudofolliculitis barbae was increased to 50 percent, effective December 23, 2009.

In April 2009, the Veteran testified before the undersigned Acting Veterans Law Judge during hearing at the Central Office in Washington, District of Columbia, via videoconferencing capabilities.  A copy of the transcript is contained in the claim folder.

This case was before the Board in September 2009 when it was remanded to the agency of original jurisdiction (AOJ) for additional development.

The Board notes that in examining a September 2010 statement from Veteran, it is clear that his only remaining disagreement is with the effective date of the 50 percent rating.  The Board will therefore focus its discussion to the issue as characterized on the title page of this decision.  In this regard, since the effective date for the 50 percent will require consideration of entitlement to a higher rating, the Board will also consider entitlement to a rating higher than 50 percent from December 23, 2009.

The Board further notes that an April 2010 rating decision awarded the Veteran service connection for tender keloid scar, right side of the face, and assigned a 10 percent rating, effective May 24, 2005.  The Veteran did not appeal this rating and therefore, this issue is not considered by the Board in this decision.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The VVA file includes a May 2014 Informal Hearing Presentation.  The remaining documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.


FINDINGS OF FACT

1.  For the period prior to December 23, 2009, pseudofolliculitis barbae was manifested by no more than three characteristics of disfigurement.  Less than 40 percent of the entire body and less than 40 percent of exposed areas were affected and no systemic therapy was required.

2.  For the period beginning December 23, 2009 pseudofolliculitis barbae has been manifested by no more than five characteristics of disfigurement.  Less than 40 percent of the entire body and less than 40 percent of exposed areas has been affected and no systemic therapy has been required.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to December 23, 2009, and a rating in excess of 50 percent beginning December 23, 2009, for service-connected pseudofolliculitis barbae have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.118, Diagnostic Codes 7800, 7806 (prior to October 23, 2008); 38 C.F.R. § 4.7 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issue decided herein, the RO provided all the required notice to the Veteran in a letter issued in December 2007, prior to the initial adjudication of the claim in February 2008.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent VA and private outpatient treatment records.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

As directed by the September 2009 Board remand, the AOJ obtained outstanding VA and private treatment records, and the Veteran underwent a VA examination in December 2009.  The Board finds that the examination is adequate for adjudication purposes, as it is comprehensive and adequately addresses the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, all the requested actions were accomplished, and that there has been substantial compliance with the September 2009 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Board remand confers upon the appellant the right to compliance with that order).  

The Board recognizes that the last VA examination is now over four years old.  The mere passage of time since this examination, however, is not reason enough, alone, to require re-examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's pseudofolliculitis since the December 2009 VA examination.  The Veteran has not argued the contrary.  In fact, in a September 2010 statement, the Veteran essentially stated that agreed with the current 50 percent rating and that he only disagreed with the effective date (December 2009) of the assigned rating.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008. However, those revised provisions are applicable only to claims received on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Because the current claim was received prior to that date (in 2007), those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Veteran's service-connected pseudofolliculitis barbae has been rated by analogy to Diagnostic Code 7800.  Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008). 

The eight (8) characteristics of disfigurement, for the purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1). 

Another potentially applicable diagnostic code is Diagnostic Code 7806, which evaluates dermatitis or eczema.  A 0 percent evaluation is provided when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent disability rating is provided when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  This is the maximum rating available under that diagnostic code  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  In this case, the Board finds that because an April 2010 rating decision awarded the Veteran service connection for tender keloid scar, right side of the face (currently 10 percent disabling), rating pseudofollicultis barbae separately under Diagnostic Codes 7801-7805 (for scars) would violate the prohibition against pyramiding in 38 C.F.R. § 4.14

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, the Veteran's STRs show treatment for pseudofolliculitis barbae.  Post-service medical evidence notes ongoing treatment for the same.  An April 2004 rating decision granted service connection for pseudofolliculiitis barbae.  

The Veteran submitted a claim for increased (greater than 30 percent) rating in November 2007.  

A December 2007 VA examination report notes findings pertinent to the service-connected keloid scar with no tissue loss; no findings pertinent to pseudofolliculitis barbae were noted.  Color photographs revealed a keloid on the right side of the Veteran's face.

VA outpatient treatment records dated from 2007 to 2009 note that the Veteran was seen with complaints of itching keloids on his face and groin.  He had been using an over-the-counter cortisone cream to treat his symptoms.  In March 2009, a VA primary care physician advised the Veteran to use over the counter Vitamin E cream to treat associated pruritis.  

During the April 2009 hearing, the Veteran described "scaly" areas around the site of his right jaw keloid. 

A September 2009 private treatment record notes that the Veteran was seen for infected keloids on the right side of his face.  Examination revealed three conjoined keloids that were smooth with no associated odor or discharge.  No findings pertinent to the rest of the skin on his face were noted.  The Veteran was prescribed Augmentin (an antibiotic).  These three keloids resolved with treatment; however, the Veteran was seen for a new infection of a "large" keloid in October 2009.  No odor was detected but there was some discharge.  Keflex (an antibiotic) was prescribed.    

A December 23, 2009, VA examination report notes the Veteran's history of pseudofolliculitis barbae, which developed after he began using a razor to shave during service.  Currently, he used clippers to shave, and never shaved down to the skin.  He denied any current use of topical or systemic corticosteroids, immunosuppressors, or light therapy.  The Veteran reported that he was currently employed and that his employment was not significantly affected by his skin condition.  Examination revealed a large keloid in the right lower face, measuring 5.5 centimeters in height, 4.1 centimeters in transverse diameter and 2.2 centimeters in height.  The lesion was somewhat tender to palpation, adherent to underlying skin, hyperpigmented, and smooth but lobulated in appearance.  There was no inflexibility, instability, or ulceration.  There was some inflammation around the lesion.  There was no tissue loss or lack of underlying tissue.  In May 2010, color photographs were associated with the file.  In an addendum opinion, the VA examiner noted that the Veteran's beard obscured a full evaluation of his skin.  However, numerous hyperpigmented and flesh-colored papules were noted within the beard.  The percentage of exposed skin affected was 4.6%; the percentage of entire body involvement was 0.6%.

In an August 2010 rating decision, the rating for pseudofolliculitis barbae was increased to 50 percent, effective December 23, 2009.

Analysis

Prior to December 23, 2009

For the period prior to December 23, 2009, the Veteran's skin disability is rated as 30 percent disabling.  The next higher (50 percent) rating under Diagnostic Code 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement  The medical evidence for the period at issue shows no tissue loss or gross distortion/asymmetry of two features.  Moreover, there was no underlying soft tissue missing, no inflexible skin, and no scarring (other than the separately service-connected keloid scar on the right jaw) noted on examination; therefore, less than four characteristics of disfigurement were shown.  As such, a higher rating under Diagnostic Code 7800 is not warranted for this period.

Moreover, a higher rating is not warranted under Diagnostic Code 7806.  At no time during this period was more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or did the Veteran require systemic therapy such as corticosteroids or other immunosuppressive drugs, so as to warrant the next higher (60 percent) rating under this diagnostic code.   38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).

Again, the Board points out that consideration of the symptoms attributable to the Veteran's service-connected keloid scar are not for consideration.  

Therefore, a schedular rating in excess of 30 percent for pseudofolliculitis barbae is not warranted for the period prior to December 23, 2009.

Beginning December 23, 2009

For the period beginning December 23, 2009, the Veteran's skin disability is rated as 50 percent disabling.  The next higher (80 percent) rating under Diagnostic Code 7800 requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  The December 2009 VA examination report shows no tissue loss or gross distortion/asymmetry of three or more features.  Moreover, there was no underlying soft tissue missing, no inflexible skin, and no scarring (other than the separately service-connected keloid scar on the right jaw) noted on examination; therefore, less than six characteristics of disfigurement were shown.  As such, a higher rating under Diagnostic Code 7800 is not warranted.

A higher rating is not warranted under Diagnostic Code 7806.  At no time during this period was more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or did the Veteran require systemic therapy such as corticosteroids or other immunosuppressive drugs, so as to warrant the next higher (60 percent) rating under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).

Again, the Board points out that consideration of the symptoms attributable to the Veteran's service-connected keloid scar are not for consideration.  

Therefore, a schedular rating in excess of 50 percent for pseudofolliculitis barbae is not warranted for the period beginning December 23, 2009.


Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of VA's Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria reveals that the rating criteria reasonably describe the level and symptomatology thereof at various staged of the appeal.  The criteria specifically provide for evaluations based upon the Veteran's skin disability with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 30 percent prior to December 23, 2009, and a rating in excess of 50 percent from December 23, 2009, for pseudofolliculitis barbae with keloid, right jaw area, is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


